DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7 and 8 in the reply filed on 8/4/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al (9,720,323).
Kotake et al disclose a resist composition and acid generator, wherein the acid generator has a structure falling within the scope of the instant claims:



    PNG
    media_image1.png
    96
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    76
    275
    media_image2.png
    Greyscale

Wherein R100 to R300 may each be an alkyl or aryl , which may be substituted, or two may join to form a ring. Substituents include halogens and sulfonic acid ester groups:


    PNG
    media_image3.png
    63
    279
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    106
    263
    media_image4.png
    Greyscale


Examples demonstrate –S (=O)2- groups as part of the ring structure, and F atoms as preferred substituents. The R100 group of each of those wherein R200 and R300 form a ring maybe substituted with a F, which would meet the limitations of the instant claims wherein the instant Rb1 is a F-substituted aryl, and Rb2 and Rb3 from a ring having  a sulfonyl group similar to the preferred examples in the instant specification. Additionally, each ring may have a substituent and one may be and F and one a sulfur-containing group as noted for preferred substituents. 

    PNG
    media_image5.png
    81
    123
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    236
    104
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    176
    238
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    125
    109
    media_image8.png
    Greyscale



The acid generator is paired with an onium anion, as required by the instant claims 7 and 8.
Given the teachings of the reference it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kotake et al, wherein the acid generator includes both a halogen atom  (F) and a sulfonyl group as set forth above. The resultant compound would meet the limitations of the instant claims.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (9,023,584).
Maruyama discloses a resist composition and acid generator having a structure falling within the scope of the instant claims.



    PNG
    media_image9.png
    247
    348
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    161
    325
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    143
    343
    media_image11.png
    Greyscale

The general formula teaches that two of R10 to R12 may join to form a ring, and each may have a substituent, preferably a halogen (F), F-substituted alkyl, and sulfonyl (exemplified). 

    PNG
    media_image12.png
    315
    345
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    283
    261
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    479
    340
    media_image14.png
    Greyscale

The positions are independently substituted, and one of skill in the art would have been motivated to replace a H or the –OCH3 group with a F or fluorinated alkyl group. 
Given the teachings of the reference it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Maruyama, wherein the acid generator includes both a halogen atom  (F) and a sulfonyl group as set forth above. The resultant compound would meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722